DETAILED ACTION
This Office Action is responsive to the Amendment filed 25 February 2022.  

Claims 1-4, 6, 7, 9, 11, 13-16 and 19-26 are now pending.  The Examiner 

acknowledges the amendments to claims 1, 3, 6, 7, 9, 11, 13-16, 19 and 20, as well as 

the cancellation of claims 5, 8, 10, 12, 17 and 18, and the addition of claims 21-26

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 25 February 2022.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, 11, 13 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 6 at line 12 recites the limitation "the interior magnet member".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is indefinite as it depends from a cancelled claim.  For purposes of examination, it will be interpreted to depend upon claim 6.
Claim 13 at line 2 recites the limitation "the smart phone".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 at line 2 recites the limitation "the article".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 at lines 2 and 3 recites the limitation "the article".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends from a cancelled claim 12.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dills (U.S. Pub. No. 2017/0119619).  Regarding claim 1, Dills discloses a wearable massager [0008] comprising: a main body section (Fig. 11) comprising: a shell 5+7 having a bottom portion (see reproduction below) comprising a flat section (see reproduction below) with a protruding border element 13 disposed around an edge portion of the flat section (see Figs. 11 and 12) to form a gap in the bottom portion configured to retain a portion of clothing material [0050], wherein the shell encases one or more vibrational components 25 ([0048] and Fig. 12), an interior attachment member 19 ([0043], [0044] and Fig. 11), and a printed circuit board 23 ([0047] and Fig. 12); and an exterior attachment member 11 corresponding to and able to connect with the interior attachment member 19 to secure the massager to the portion of clothing material (Fig. 7, [0043]-[0045] and [0050]).  
[AltContent: textbox ([img-media_image1.png])]
[AltContent: arrow][AltContent: textbox (“flat section”)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (“bottom portion”)]







Regarding claim 2, the interior 19 and exterior attachment members 11 are magnets [0043].  Regarding claim 4, the printed circuit board 23 transmits vibrational data ([0020], [0047]-[0048] and [0055]). Regarding claim 21, the bottom portion gap forms a void in the bottom portion configured to receive the clothing (see “void” in gap of bottom portion where reference characters 15 are pointing in Fig. 11) [0050].  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, while the prior art teaches a wearable massager comprising: a main body section comprising: a shell having a bottom portion comprising a flat section with a protruding border element disposed around an edge portion of the flat section to form a gap in the bottom portion configured to retain a portion of clothing material, wherein the shell encases one or more vibrational components, an interior attachment member, and a printed circuit board; and an exterior attachment member corresponding to and able to connect with the interior attachment member to secure the massager to the portion of clothing material, the prior art of record does not teach or fairly suggest a wearable massager as claimed by Applicant, wherein a button disposed on the bottom portion of the main body section selectively activates the wearable massager.
Claims 6, 7, 9, 11, 13 and 22-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-16, 19, 20, 25 and 26 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 14-16, 19, 20, 25 and 26, while the prior art teaches a wearable massager comprising: a main body section comprising: a shell formed to encase a motor, a battery, one or more vibrational components, an interior magnet member, and a printed circuit board for transmitting vibrational data; and a connector comprising an exterior magnet member configured to selectively attract the interior magnet member, wherein connection of the interior magnet member to the exterior magnet member to facilitate attachment of the wearable massager to an article disposed 

Response to Arguments
Applicant’s arguments filed 25 February 2022 with respect to the rejection of claims 5 and 9-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.  

Applicant’s arguments filed 25 February 2022 with respect to the rejection of claims 1, 2 and 4 under 35 U.S.C. 102(a)(1) citing Dills (‘619) have been fully considered and are not persuasive.  Applicant contends that Dill does not disclose or suggest a shell having a bottom portion comprising a flat section with a protruding border element disposed around an edge portion of the flat section to form a gap in the bottom portion configured to retain a portion of clothing material.  However, this 

Applicant’s arguments filed 25 February 2022 with respect to the rejection of claims 6-18 under 35 U.S.C. 102(a)(1) citing Dills (‘619); claims 1, 3 and 4 under 35 U.S.C. 102(a)(1) citing Tai (‘791); and claims 19 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of such claims has been withdrawn in light of the amendments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.